DETAILED ACTION
This communication is responsive to the application # 16/237,642 filed on December 31, 2018. Claims 1-20 are pending and are directed toward SYSTEMS, METHODS, AND APPARATUSES FOR ADDING A DOCUMENT HISTORY GRAPH AND CORRESPONDING HASH VALUE TO A BLOCKCHAIN IN A CLOUD BASED COMPUTING ENVIRONMENT.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The abstract of the disclosure is objected to because the abstract should be generally limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: according to Specification [00128]: “None of the claims in this patent application are intended to invoke paragraph six of 35 U.S.C. § 115 unless the exact words "means for" are followed by a participle.” However 35 U.S.C. 115 is directed to Inventor’s oath or declaration. It seems from context that 35 U.S.C. §112(f) should be cited. Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  “Them non-transitory computer readable storage media ethod of claim 14” should be “The non-transitory computer readable storage media of claim 14”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the metadata for each of the initial, respective, and final versions of the document comprises a previous version number associated with an earlier version of the document,” is indefinite, because “The root node, also referred to as a genesis node, is a special node that begins the document history graph for the first edition of the document, and is different from the other nodes that follow in the document history graph because it is the first node in the document history graph and, therefore, cannot, by definition, include any details of any earlier version of the first edition of the document, since none exists.” (Specification, [0081]).


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 8-13 are being interpreted under 35 U.S.C. 112(f), and the structure is disclosed in [0078] and [0081] as “processing logic that may include hardware (e.g., circuitry, dedicated logic, programmable logic, microcode, etc.), software (e.g., instructions run on a processing device) to perform various operations such as designing, defining, retrieving, parsing, persisting, exposing, loading, executing, operating, receiving, generating, storing, maintaining, creating, returning, presenting, interfacing, communicating, transmitting, querying, processing, providing, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-20 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hunn (US 2018/0005186, Pub. Date: Jan. 4, 2018, hereinafter referred to as Hunn.
As per claim 1, Hunn teaches a method performed by a hosted computing environment, the hosted computing environment having at least one processor and a memory therein (The contract management system 110 is preferably a centralized system that can be operated as a cloud computing web application or web service. Hunn, [0077]), the method comprising:
receiving, at a web server in the hosted computing environment, a document history graph (FIG. 16 is a schematic representing one potential implementation of an exemplary state change whereby the price reducing and updating an external resource ( e.g. invoicing example) being stored in a graph data structure; Hunn, [0022]);
performing, at the web server, a hash function, providing the document history graph as input to the hash function, the hash function providing a hash value as output (The system and method includes a contract object graph data structure (i.e., a COG) to represent contracts and/or contract state. The graph data structure is preferably used in representing logic and/or state of a computable contract that may have data-driven functionality. The graph data structure may additionally or alternatively be usable with natural language clauses and contracts. The underlying graph data structure in some preferred embodiments is an MDAG. An MDAG is a DAG comprising of content address objects with cryptographic links/edges connecting the components. The cryptographic link (i.e., a Merkle link) is a graph edge or reference made through a cryptographic hash of a contents of a target object that can be embedded in that of a source object. Hunn, [0117]);
generating, at a blockchain services interface in the hosted computing environment, a blockchain block that includes the hash value in a block payload hash field and the document history graph in a block payload field of the blockchain block (FIG. 35 depicts an exemplary representation of an interaction between a blockchain data structure and an exemplary state of an exemplary contract as it executes; Hunn, [0041]);
proposing, via a blockchain consensus manager in the hosted computing environment, adding the blockchain block to a private blockchain (In connection with the execution environment, the execution environment 130 can include a state transitioning engine that functions to establish consensus of updates to the COG and resolve conflicts. The State Transitioning Engine preferably provides a basis for a secure Conflict-Free Replicated Data Type (CRDT) structure, which can enable the COG to be replicated data across multiple computers in a network ( e.g. locally or on a public network such as the internet); thereby facilitating distributed/peer-to-peer state sharing of contracts and data pertaining to contract performance and execution. Hunn, [0093]);
receiving at the blockchain consensus manager an indication of consensus among authorized blockchain nodes in the private blockchain to add the blockchain block to the private blockchain (Thirdly, every participant/node on the BDL does not need to run or access all code and/or reach consensus as to the state of an entire BDL or entire state machine. By contrast, only the parties to the contract ( or any other party so required) need to sign state updates (unless use of a consensus mechanism is required). A similar situation pertains to any inputs and outputs. Regarding inputs, external data does not necessarily have to be included in the chain/ledger to achieve consensus- this may, amongst others, improve privacy, increase speed, reduce chain/ledger bloating, and assist in creating more granular and dynamic contracts. Regarding outputs, multiple nodes would have to interact with an external resource (resulting in multiple calls and possibly multiple sets of returned data which may or may not be consistent) or one node would have to do so-therefore requiring parties to trust that particular node. Hunn, [0099]); and
adding, via a block validator in the hosted computing environment, the blockchain block to the private blockchain responsive to receiving the indication of consensus (Fourthly, states are cryptographically signed off, validated, transmitted, or shared between contracting parties and any authorized third parties without public computation or sharing with any third parties (unless otherwise required). Hunn, [0099]).
As per claim 2, Hunn teaches the method of claim 1, wherein performing the hash function comprises performing the hash function in response to the web server receiving from a document management application an indication of change to the document history graph (Hunn, FIGURE 38).
As per claim 3, Hunn teaches the method of claim 1, wherein performing the hash function comprises periodically performing the hash function without regard to the web server receiving an indication of change to the document history graph (Hunn, [0143]).
As per claim 4, Hunn teaches the method of claim 1, wherein generating, at the blockchain services interface in the hosted computing environment, the blockchain block, Hunn, [0130]).
As per claim 5, Hunn teaches the method of claim 1, wherein generating, at the blockchain services interface in the hosted computing environment, the blockchain block, comprises periodically generating the blockchain block without regard to the web server receiving from a document management application an indication of change in the document history graph (Hunn, [0085]).
As per claim 6, Hunn teaches the method of claim 1, wherein receiving, at the web server in the hosted computing environment, the document history graph, comprises: receiving an initial version of a document and creating a node in the document history graph, the node comprising metadata for the initial version of the document; receiving additional versions of the document and creating corresponding nodes in the document history graph each comprising metadata for the respective versions of the document; and receiving a final version of the document and creating a leaf node in the document history graph comprising metadata for the final version of the document (Hunn, [0085], [0117]).
As per claim 7, Hunn teaches the method of claim 1, wherein the metadata for each of the initial, respective, and final versions of the document comprises a previous version number associated with an earlier version of the document, a version number for the version of the document, a pointer to a location in a data store at which the version of the document is stored, a hash value of the version of the document, and a signature of one or more signatories to the version of the document (Hunn, [0142], [0225], [0200]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492